       Case 1:19-cv-00157-AW-GRJ Document 1 Filed 08/13/19 Page 1 of 8




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                            GAINESVILLE DIVISION

TAISIYA CRAIG,                             CASE NO.

       Plaintiff,

v.

THE UNIVERSITY OF FLORIDA,

     Defendant.
________________________________/

                                      COMPLAINT

       Plaintiff, TAISIYA CRAIG, hereby sues Defendant, THE UNIVERSITY

OF FLORIDA, and alleges:

                                     JURISDICTION

       1.        This is an action brought under 42 U.S.C. § 2000e et seq. and 42

U.S.C. § 1981a.

       2.        This is an action involving claims which are, individually, in excess of

Seventy-Five Thousand Dollars.

       3.        Jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331

(federal question jurisdiction) and 28 U.S.C. § 1343 (civil rights claim

jurisdiction).
       Case 1:19-cv-00157-AW-GRJ Document 1 Filed 08/13/19 Page 2 of 8




                                  THE PARTIES

      4.     At all times pertinent hereto, Plaintiff, TAISIYA CRAIG, has been a

resident of the State of Florida and was a prospective employee of Defendant.

Plaintiff is a member of a protected class because of her sex/pregnancy.

      5.     At all times pertinent hereto, Defendant, THE UNIVERSITY OF

FLORIDA, has been organized and existing under the laws of the United States.

At all times pertinent to this action, Defendant has been a “prospective employer”

as that term is used under the applicable laws identified above. Defendant was

Plaintiff’s prospective employer as it relates to these claims.

                          CONDITIONS PRECEDENT

      6.     Plaintiff has satisfied all conditions precedent to bringing this action

in that Plaintiff has filed a charge of discrimination with the Equal Employment

Opportunity Commission (EEOC).

                  STATEMENT OF THE ULTIMATE FACTS

      7.     Plaintiff was seven (7) months pregnant when she applied for the

position of Operations Manager for liver research within Defendant’s Department

of Gastroenterology-Liver under Defendant’s College of Medicine.




                                           2
       Case 1:19-cv-00157-AW-GRJ Document 1 Filed 08/13/19 Page 3 of 8




      8.     On April 26, 2018, Joy Peter, Defendant’s Hiring Manager/Associate,

interviewed Plaintiff. Throughout the interview Peter repeatedly placed emphasis

on honesty as a qualifying factor for employment.

      9.     By way of example, Peter specifically referenced problems with the

former Operations Manager who Peter described as very dishonest. Specifically,

Peter told Plaintiff that the former Operations Manager created an environment of

distrust among employees and Peter even outlined several instances of misconduct

by the former Manager for Plaintiff.

      10.    Prompted by this emphasis on honesty, Plaintiff disclosed to Peter that

she was seven (7) months pregnant at the time of the interview.

      11.    After Plaintiff informed Peter of her pregnancy, Peter thanked

Plaintiff for her honesty and abruptly ended the interview.

      12.    As Peter escorted Plaintiff out of the building, Peter introduced

Plaintiff to the Fiscal Assistant and dismissively pointed down the hallway telling

Plaintiff where the Director’s office was located.

      13.    Defendant never called Plaintiff to notify her of her status, nor did

Defendant respond when Plaintiff sent multiple e-mails requesting updates on her

employment status.




                                          3
       Case 1:19-cv-00157-AW-GRJ Document 1 Filed 08/13/19 Page 4 of 8




      14.    Plaintiff was the most qualified candidate for this management level

position as evidenced by Plaintiff’s prior experience as a General Manager, a

higher management position than the one sought here. This is also evidenced by

Plaintiff’s prior experience as an Operations Manager, the same job sought here.

      15.    Defendant hired Lasheaka McClellan, who was not pregnant at the

time of hiring, over Plaintiff for the position of Operations Manager despite

McClellan having little to no managerial experience.

      16.    Specifically, McClellan’s prior experience included working as a lab

technician, data process control specialist, and a data analyst, none of which are

considered managerial in nature.

      17.    Defendant discriminated against Plaintiff after she disclosed her

pregnancy, resulting in Plaintiff not being the selected candidate.

      18.    Plaintiff has retained the undersigned to represent her interests in this

cause and is obligated to pay a fee for these services. Defendant should be made to

pay said fee under the statutes referenced above.

                              COUNT I
                    SEX/PREGNANCY DISCRIMINATION

      19.    Paragraphs 1 through 18 are re-alleged and incorporated herein by

reference.


                                          4
       Case 1:19-cv-00157-AW-GRJ Document 1 Filed 08/13/19 Page 5 of 8




       20.   This is an action against Defendant for discrimination based upon sex/

pregnancy brought under 42 U.S.C. § 2000e et seq., Title VII of the Civil Rights

Act.

       21.   Plaintiff has been the victim of discrimination on the basis of her sex/

pregnancy in that Plaintiff was treated differently than similarly situated employees

of Defendant when she was subjected to an adverse employment action on the

basis, at least in part, of her sex/pregnancy.

       22.   Defendant is liable for the differential treatment toward Plaintiff

because it controlled the actions and inactions of the persons making decisions

affecting Plaintiff or it knew or should have known of these actions and inactions

and failed to take prompt and adequate remedial action or took no action at all to

prevent the abuses to Plaintiff.

       23.   Furthermore, Defendant knowingly condoned and ratified the

differential treatment of Plaintiff as more fully set forth above because it allowed

the differential treatment and participated in same.

       24.   Defendant's known allowance and ratification of these actions and

inactions created, perpetuated and facilitated an adverse employment action within

the meaning of the statutes referenced above.




                                           5
       Case 1:19-cv-00157-AW-GRJ Document 1 Filed 08/13/19 Page 6 of 8




      25.    In essence, the actions of agents of Defendant, which were each

condoned and ratified by Defendant, were of a sex-based/pregnancy-based nature

and in violation of the laws set forth herein.

      26.    The discrimination complained of herein affected a term, condition, or

privilege of Plaintiff's employment with Defendant. The events set forth herein

led, at least in part, to Defendant’s decision not to hire Plaintiff.

      27.    Defendant's      conduct     and    omissions     constitutes   intentional

discrimination and unlawful employment practices based upon gender in violation

of 42 U.S.C. § 2000e et seq., Title VII of the Civil Rights Act of 1964.

      28.    As a direct and proximate result of Defendant's conduct described

above, Plaintiff has suffered emotional distress, mental pain and suffering, past and

future pecuniary losses, inconvenience, mental anguish, loss of enjoyment of life

and other non-pecuniary losses, along with lost back and front pay, interest on pay,

bonuses, and other benefits.       These damages have occurred in the past, are

permanent and continuing. Plaintiff is entitled to injunctive/equitable relief and

punitive damages.




                                            6
      Case 1:19-cv-00157-AW-GRJ Document 1 Filed 08/13/19 Page 7 of 8




                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands judgment against Defendant for the

following:

             (a)   that process issue and this Court take jurisdiction over this case;

             (b)   that this Court grant equitable relief against Defendant under

                   the applicable counts set forth above, mandating Defendant’s

                   obedience to the laws enumerated herein and providing other

                   equitable relief to Plaintiff;

             (c)   enter judgment against Defendant and for Plaintiff awarding all

                   legally-available general and compensatory damages and

                   economic loss to Plaintiff from Defendant for Defendant’s

                   violations of law enumerated herein;

             (d)   enter judgment against Defendant and for Plaintiff permanently

                   enjoining Defendant from future violations of law enumerated

                   herein;

             (e)   enter judgment against Defendant and for Plaintiff awarding

                   Plaintiff attorney's fees and costs;

             (f)   award Plaintiff interest where appropriate; and




                                           7
       Case 1:19-cv-00157-AW-GRJ Document 1 Filed 08/13/19 Page 8 of 8




             (g)   grant such other further relief as being just and proper under the

                   circumstances.

                       DEMAND FOR TRIAL BY JURY

       Plaintiff hereby demands a trial by jury on all issues herein that are so

triable.

                                             Respectfully submitted,

                                             /s/ Marie A. Mattox
                                             Marie A. Mattox [FBN 0739685]
                                             MARIE A. MATTOX, P.A.
                                             203 North Gadsden Street
                                             Tallahassee, FL 32301
                                             Telephone: (850) 383-4800
                                             Facsimile: (850) 383-4801

                                             ATTORNEYS FOR PLAINTIFF

                         CERTIFICATE OF SERVICE

    I HEREBY CERTIFY that a true and correct copy of the foregoing has been
served upon all counsel of record by CM/ECF this 13th day of August, 2019.

                                             /s/ Marie A. Mattox
                                             Marie A. Mattox




                                         8
